Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 1 of 11 Page ID #:6




                                                            Exhibit 1-1
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 2 of 11 Page ID #:7




                                                            Exhibit 1-2
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 3 of 11 Page ID #:8




                                                            Exhibit 1-3
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 4 of 11 Page ID #:9




                                                            Exhibit 1-4
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 5 of 11 Page ID #:10




                                                            Exhibit 1-5
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 6 of 11 Page ID #:11




                                                            Exhibit 1-6
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 7 of 11 Page ID #:12




                                                            Exhibit 1-7
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 8 of 11 Page ID #:13




                                                            Exhibit 1-8
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 9 of 11 Page ID #:14




                                                            Exhibit 1-9
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 10 of 11 Page ID #:15




                                                             Exhibit 1-10
Case 2:20-cv-10588 Document 1-1 Filed 11/19/20 Page 11 of 11 Page ID #:16




                                                             Exhibit 1-11
